Citation Nr: 0944671	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-36 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the US Army from 
November 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2005 of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiological test results show puretone thresholds, at 
500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or 
greater; or auditory thresholds for at least three of the 
frequencies at 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test at less than 94 percent in 
each ear.

2.  A VA audiology specialist has determined that the 
appellant now suffers from tinnitus.  

3.  Resolving all doubt in his favor, the appellant's current 
bilateral hearing loss and tinnitus are related to his period 
of active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
bilateral hearing loss was incurred in or caused by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009). 

2.  Resolving all reasonable doubt in the appellant's favor, 
tinnitus was incurred in or caused by his military service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with the issue on appeal given 
the favorable nature of the Board's decision on the issues 
before it.  

Under 38 U.S.C.A. §38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(b) (2009), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a Veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the Veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In the case of sensorineural hearing loss, service connection 
is granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The appellant's claims file indicates that during the Korean 
War, the appellant was stationed at Fort Ord Army Post, in 
California, and Fort Rucker, Alabama.  The appellant has 
reported that while at Fort Ord, he was subjected to repeated 
exposure to artillery fire and that while at Fort Rucker, he 
was also exposed to airplane engine noise.  The available 
service records show that the appellant was attached to a 
Ranger Infantry Unit and a Petrol Supply Unit.  As a part of 
those units, the appellant was exposed to engine noises, 
artillery fire, and rifle fire.  Because of the units he was 
assigned thereto, and along with the statements provided by 
the appellant and a friend, the Board will give judicial 
notice to the fact that the appellant was repeatedly exposed 
to gunfire and loud noises during his military service.  The 
appellant avers that because of his exposure to rifle shots 
and exposure to loud noises produced by engines and artillery 
pieces, he began losing his hearing in both ears.  He also 
maintains that these conditions also produced ringing in his 
ears, i.e., tinnitus.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Even though hearing loss for VA purposes may not be 
demonstrated at separation, service connection for a current 
hearing loss disability can be established by submitting 
evidence that the current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The appellant underwent a military enlistment discharge 
medical examination.  The examination is not dated.  A 
whispered voice test produced a score of 15/15 bilaterally in 
whispered voice tests.  It is unclear from the available 
record whether he indicated that he had any hearing loss or 
complaints involving the ear to include tinnitus.  

The appellant has now come before the VA asking that service 
connection be granted for bilateral hearing loss and 
tinnitus.  In November 2005, the appellant underwent a VA 
audiological examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
60
60
65
LEFT
10
25
60
70
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear.

The VA examiner diagnosed the appellant as having bilateral 
hearing loss and tinnitus but he was unable to resolve 
whether either condition was related to service.  

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's 
statements that he has proffered during the course of this 
appeal have not been contradictory.  Moreover, since the 
appellant filed his claim, his recitation of the symptoms 
produced by his bilateral hearing loss and tinnitus, and how 
long the condition has bothered him, has remained consistent.  
The Board finds that the appellant's written evidence is 
credible, probative, and it adds weight to the overall claim.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail.").

Here the appellant has provided credible statements with 
respect to his hearing disability and tinnitus.  A VA 
audiologist has provided an opinion that does not rebut the 
appellant's assertions that both conditions began either in 
service or were caused by his military service.  The Board 
will therefore rely on the appellant's statements and the 
equivocal audiological report in order to resolve this 
matter.

In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise.  Accordingly, the benefit of the 
doubt in resolving the issue on appeal shall be given to the 
appellant, and therefore, service connection for bilateral 
hearing loss and tinnitus is warranted.


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is granted.  

2.  Entitlement to service connection for tinnitus is 
granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


